NOTICE: This opinion is subject to motions for reargument under V.R.A.P. 40 as well as formal
revision before publication in the Vermont Reports. Readers are requested to notify the Reporter
of Decisions by email at: JUD.Reporter@vermont.gov or by mail at: Vermont Supreme Court, 109
State Street, Montpelier, Vermont 05609-0801, of any errors in order that corrections may be made
before this opinion goes to press.


                                            2017 VT 101

                                           No. 2016-391

Town of Granville and                                            Supreme Court
Green Crow Corporation, Inc.
                                                                 On Appeal from
   v.                                                            Superior Court, Addison Unit,
                                                                 Civil Division

Joseph Loprete                                                   June Term, 2017


Samuel Hoar, Jr., J.

Daniel P. Richardson and Ryan P. Kane of Tarrant, Gillies & Richardson, and David L. Grayck
 of Law Office of David L. Grayck, Montpelier, for Plaintiffs-Appellees.

Robert A. Gensburg and Hanne A. Anderson Trudeau of Gensburg, Atwell & Greaves, PLLC,
 St. Johnsbury, for Defendant-Appellant.


PRESENT: Reiber, C.J., Skoglund, Robinson, Eaton and Carroll, JJ.


          ¶ 1.   SKOGLUND, J. Defendant appeals from the court’s summary judgment decision

in plaintiffs’ favor in this ancient road case. He argues that the undisputed facts do not support the

court’s conclusion that Sabin Homestead Road is an existing town highway and public road. We

affirm.

          ¶ 2.   The following facts are undisputed.       In May 2008, the Town of Granville

established an Ancient Roads Committee and Process for identifying ancient roads. Under the

“Ancient Roads Act,” towns were given until July 1, 2015 to identify all roads that were at one

time established as public highways and had not been officially discontinued. See 19 V.S.A.

§ 305(c) (“All class 1, 2, 3, and 4 town highways and trails shall appear on the town highway maps
by July 1, 2015.”). In August 2009, the Committee recommended that certain roads, including

Sabin Homestead Road, be added to the Town Highway Map. Sabin Homestead Road crosses

defendant’s land for about 100 feet. In December 2009, after notice to defendant and several

public hearings, the selectboard adopted the Committee’s revised recommendation to add Sabin

Homestead Road back to the Town Highway Map. The road currently appears on the Vermont

Agency of Transportation’s official Town Highway Map.

       ¶ 3.    In late 2012, defendant blocked Sabin Homestead Road by putting a large storage

container in the right-of-way. He refused to move the container, even after the selectboard asked

him to do so. Plaintiffs then filed a declaratory judgment action asking the court to declare Sabin

Homestead Road an existing town highway and public road that was properly established in 1850

following the statutory procedures required at that time. See, e.g., In re Petition of Mattison, 120
Vt. 459, 462, 144 A.2d 778, 780 (1958) (“The procedure to be followed in laying out or

discontinuing a highway is wholly statutory and the method prescribed must be substantially

complied with or the proceedings will be void.”). The law in effect at the time of the road’s

creation “provided three legal requirements for the creation of a road: (1) an official survey to be

recorded in the town clerk’s office; (2) a formal act by the selectboard; and (3) a certificate of

opening.” Kirkland v. Kolodziej, 2015 VT 90, ¶ 19, 199 Vt. 606, 128 A.3d 407 (citing Laws of

Vermont, 1824) (additional citation omitted).

       ¶ 4.    The Town moved for summary judgment, arguing that the undisputed facts

established that in 1850 the selectboard took official action to lay out the road and that they created

and recorded a survey. This satisfied two of the three requirements for establishing a road in 1850.

The court denied summary judgment based on the Town’s failure to demonstrate that it met the

third requirement: that in connection with the creation of the road, the town had filed a certificate

of opening.



                                                  2
        ¶ 5.    The parties subsequently agreed that the court could decide this question based on

undisputed facts and they filed cross-motions for summary judgment. The parties agreed that no

certificate of opening could be found. Defendant argued that this disposed of the case. The Town

asserted that it did not need to show that a certificate of opening was recorded, citing 19 V.S.A.

§ 717(a) (“The lack of a certificate of completion of a highway shall not alone constitute conclusive

evidence that a highway is not public.”). Even if it did need to make this showing, the Town

argued that it could do so.

        ¶ 6.    The court rejected the Town’s statutory argument. It found that the Legislature had

made clear that proof of proper establishment of a highway could be made without a certificate of

completion. See 19 V.S.A. § 717(a) (“The lack of a certificate of completion of a highway shall

not alone constitute conclusive evidence that a highway is not public.”). Nonetheless, the court

found that the statute did not relieve towns of their burden under § 302(a)(6) to show that the road

was “laid out as highways by proper authority through the process provided by law at the time

they were created.” Because § 717(a) predated § 302(a)(6), the court found it reasonable to read

into the later statute the notion that proof of compliance with the law in effect at the time of the

road’s creation was still required, but could be made without an actual certificate of opening. The

court also cited Kirkland, 2015 VT 90, ¶ 27, which held that the official record is clearly the best

evidence and that “without evidence of destruction or some other inaccessibility,” it should be

produced. As stated there, “parol evidence may be admissible in the form of an actual action of

the selectboard or surveyor if the proponent of the public nature of the road can show that the

record of the action once existed but is no longer available.” Id. ¶ 28.

        ¶ 7.    The court determined that the Town presented sufficient evidence in the form of

two affidavits to satisfy its burden of proof. In the first affidavit, the current town clerk stated that

prior to the 1960s, the town records were kept in private homes and in various locations around

town and were frequently moved. The clerk indicated that she had never seen a certificate of

                                                   3
opening for any road in the town. The clerk opined, based on what the trial court considered

competent foundation, that the certificates were contained in volumes of records that had been lost.

The current chair of the town’s selectboard and former chair of the town’s Ancient Roads

Committee authored the second affidavit. He averred that between May 2008 and September

2009, he reviewed all of the town’s available records relating to roads. He found evidence of

actions of the selectboard in laying out roads, and surveys reflecting those actions, but he did not

find any certificates of opening for roads established between 1790 and 1877. He found three

certificates of opening for roads established following that period. Each of those certificates,

however, reflected a change in status rather than a road opening.

       ¶ 8.    Based on his careful and exhaustive research, the chair observed that “the evidence

is that the prior Selectboards of Granville prior to 1877 were thoughtful, lawful, and punctilious

about town procedure. All remaining evidence, particularly concerning roads, shows that the

Board knew the law for establishing a road, followed the proper procedure, and kept accurate

records.” The court found this assertion unchallenged, either in its conclusion or in the detail that

supported it. The chair thus opined, on what the court considered a more than competent

foundation, that the original certificates-of-opening were all bound together in volumes that had

been lost or destroyed. Like the first affiant, the chair believed that the town’s certificates-of-

opening had been lost due to having been stored in private homes and frequently moved. He also

believed that the records may have been purged in 1880, when certificates of opening were no

longer required.

       ¶ 9.    The court concluded that the Town’s circumstantial evidence, along with the

explanations provided by the Town’s affiants for the inability to locate an actual certificate of

opening in the town records, supported a finding that a certificate of opening was in fact created

and recorded, but had since been lost or destroyed. It thus determined that the road had been

properly created and granted summary judgment to the Town. This appeal followed.

                                                 4
       ¶ 10.   Defendant argues that the Town was required, and failed, to produce sufficient

evidence that the Town certified the road as open for public travel in 1850. He maintains that the

Town offered only speculation, not proof, and that the court erroneously indulged in the

presumption of regularity. Defendant further asserts that 19 V.S.A. § 717(a) did not remove the

Town’s obligation to prove the existence of a certificate of opening. According to defendant,

notwithstanding this statute, the Town must show that the records once existed and to provide a

satisfactory explanation of why they cannot be produced. He cites Kirkland, 2015 VT 90, ¶¶ 23-

28, in support of this proposition. He also cites 19 V.S.A. § 302(a)(6)(A)(i), which defines

“unidentified corridors” in relevant part as “town highways that . . . have been laid out as highways

by proper authority through the process provided by law at the time they were created.”

       ¶ 11.   We review the court’s summary judgment decision de novo using the same standard

as the trial court. Richart v. Jackson, 171 Vt. 94, 97, 758 A.2d 319, 321 (2000). Summary

judgment is appropriate “if the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” V.R.C.P. 56(a). We conclude that

pursuant to 19 V.S.A. § 717(a), the Town was not required to provide a certificate-of-opening, nor

to prove that it once existed and cannot now be located. We thus affirm the trial court’s decision

on alternate grounds.

       ¶ 12.   As noted above, for the road to have been established, it must have been created in

a way that was consistent with statute. See In re Petition of Mattison, 120 Vt. at 462, 144 A.2d at

780. This rule is modified by § 717(a), which expressly provides that “[t]he lack of a certificate

of completion of a highway shall not alone constitute conclusive evidence that a highway is not

public.” Section 717(a) makes clear that the absence of a certificate-of- completion is not fatal to

the Town’s claim. Where, as here, the language of the statute is plain, we must enforce it as

written. Tarrant v. Dep’t of Taxes, 169 Vt. 189, 197, 733 A.2d 733, 739 (1999).



                                                 5
       ¶ 13.   Assuming arguendo that the Town needed to establish this road as an “unidentified

corridor” under § 302(a)(6)(A), the statute simply reiterates the general requirement set forth in

Mattison. While § 302 was enacted after § 717(a), we read § 302 to implicitly recognize that a

highway can be deemed “properly laid out” even if a town cannot produce a certificate of

completion. “It is a basic principle of statutory construction that a statute dealing with a narrow,

precise and specific subject is not submerged by a later-enacted statute covering a more generalized

spectrum.” F. M. Burlington Co.-Mondev Burlington v. Comm’r of Taxes, 134 Vt. 515, 518, 365
A.2d 531, 533 (1976) (quotation omitted). “Where there is no clear intention otherwise, a specific

statute will not be controlled or nullified by a general one, regardless of the priority of enactment.”

Id. (quotations omitted). We do not discern from this statute an intent to effectively eliminate the

clear and specific language in § 717(a). See id. at 518-19, 365 A.2d at 533 (explaining that

reasoning underlying rule of construction above is that when legislature has addressed “details of

a subject,” “a subsequent statute in general terms, or treating the subject in a general manner, and

not expressly contradicting the original act,” is not “considered as intended to affect the more

particular or positive previous provisions, unless it is absolutely necessary to give the latter act

such a construction, in order that its words shall have any meaning at all” (quotation omitted)).

       ¶ 14.   Defendant reads § 717(a) to mean that “proof of proper establishment of a highway

can be made without a certificate of completion,” but asserts that under Kirkland, a party must still

provide proof that a certificate of completion once existed and has since been lost. Proof of “a

certificate of opening” was not at issue in Kirkland, however, nor did we address 19 V.S.A.

§ 717(a). See Kirkland, 2015 VT 90, ¶ 19 n.8 (noting that Court presumed road was laid out before

certificate-of-opening requirement was added to law, and thus, Court did not consider this

requirement in analyzing case). Kirkland addressed other requirements of road creation and the

manner in which those required documents may be proved. It did not address whether proof of a

certificate-of-opening was required in the first instance.        Kirkland thus does not support

                                                  6
defendant’s position. Indeed, adopting defendant’s position would effectively obviate § 717(a).

See State v. Yorkey, 163 Vt. 355, 358, 657 A.2d 1079, 1080 (1995) (explaining that Court

presumes that “Legislature does not intend to enact meaningless legislation,” and Court must

construe statute “in a manner that will not render it ineffective or meaningless”). We conclude

that the Town met its burden of proof, and that it was entitled to summary judgment in its favor.

       Affirmed.

                                               FOR THE COURT:



                                               Associate Justice




                                                7